Case 2:21-cv-03046-ER Document 35-1 Filed 09/07/21 Page 1 of 2




                       EXHIBIT 9
       EXHIBIT 9                                                                       Case 2:21-cv-03046-ER Document 35-1 Filed 09/07/21 Page 2 of 2
                                        Original Status: Pass-Through PA LLC           Conversion to PA LLC / C-Corp Owner            Conversion to DE LLC / S-Corp Owner             Conversion to DE LLC / C-Corp Owner            Conversion to DE LLC / C-Corp Owner
                                          Principals remain in Pennsylvania              Principals remain in Pennsylvania             Principals remain in Pennsylvania               Principals remain in Pennsylvania             Principals retire and move to Florida
CSC LLC Domicile                                     Pennsylvania                                   Pennsylvania                                    Delaware                                        Delaware                                        Delaware
Membership Type                          Individuals or pass-through entities               Pennsyvlania C-Corporations                    Delaware S-Corporations                       Delaware C-Corporations (***)                  Delaware C-Corporations (***)
Income from Assigned Claims             Deemed derived in Philadelphia, PA              Deemed derived in Philadelphia, PA             Deemed derived in Wilmington, DE                Deemed derived in Wilmington, DE               Deemed derived in Wilmington, DE
Deferred Tax Domicile (Principals)                       N/A                                            N/A                             Remaining in Philadelphia, PA (*)               Remaining in Philadelphia, PA (*)                Future move to Florida (****)

Taxation at LLC level
Federal / State                                        0.00%                                            0.00%                                         0.00%                                          0.00%                                           0.00%
City - NPT (*)                                         6.25%                                            6.25%                                         1.25%                                          1.25%                                           1.25%
City - Gross Receipts (*)                             0.1415%                                          0.1415%                                       0.0945%                                        0.0945%                                         0.0945%
Total at LLC Level:                                   6.3915%                                          6.3915%                                       1.3445%                                        1.3445%                                         1.3445%

Taxation at Member level
(LLC distributes all proceeds)
QBI Deduction                                           0.00%                                           0.00%                                          0.00%                                          0.00%                                           0.00%
Federal (**)                                           37.00%                                          21.00%                                         37.00%                                         21.00%                                          21.00%
State (***)                                             3.07%                                           9.99%                                          3.07%                                          0.00%                                           0.00%
City                                                    3.84%                                           0.00%                                          3.84%                                          0.00%                                           0.00%
Total at Member Level:                                 43.91%                                          30.99%                                         43.91%                                         21.00%                                          21.00%

Total Immediate Tax Rate:                              47.49%                                          35.40%                                         44.66%                                         22.06%                                          22.06%



Deferred Taxation:
Federal - Qualified Dividends                            N/A                                           15.00%                                         0.00%                                          15.00%                                          15.00%
Federal - Obamacare                                      N/A                                            3.80%                                         0.00%                                           3.80%                                           3.80%
State                                                    N/A                                            3.07%                                         0.00%                                           3.07%                                           0.00%
City                                                     N/A                                            3.84%                                         0.00%                                           3.84%                                           1.00%
Total Deferred Tax Rate:                                0.00%                                          25.71%                                         0.00%                                          25.71%                                          19.80%

Final Tax Rate (incl. Deferred)                        47.49%                                          52.01%                                         44.66%                                         42.10%                                          37.49%

Pros                                                                                            Slightly More Privacy                             Highest Privacy                                 Highest Privacy                                Highest Privacy
                                                                                       Significant part of tax liability deferred             Lower overall tax rate                       Much lower overall tax rate                       Lowest overall tax rate
                                                                                                                                    Corporations only need one officer/director      Significant part of tax liability deferred     Significant part of tax liability deferred
                                                                                                                                       Free office and conference facilities       Corporations only need one officer/director    Corporations only need one officer/director
                                                                                                                                      Chancery Courts and DE coprorate law             Free office and conference facilities          Free office and conference facilities
                                                                                                                                                                                     Chancery Courts and DE coprorate law           Chancery Courts and DE coprorate law
Cons                                                Less privacy                    Still low privacy, officers must be disclosed                 No tax deferral
                                                High overall tax rate                        Even higher overall tax rate
                                                  No tax deferral                                  No tax deferral
                                                                                    Corporations must have 2 officers/directors
Decision                                   Replace with a better solution             Tax deferred, but final rate is too high          Best solution with no tax deferral               Best solution with tax deferral           Even better future tax-deferred solution

(*) Tax rates for Philadelphia, PA vs. Wilmington, DE are used. The exact location of CSC's individual Principals is not implied by this comparison, except that at least some of them reside in Philadelphia, PA.
(**) The 37% marginal tax rate from CSC's profits would apply to at least some of CSC's individual Principals via form K1 issued by CSC. By contrast, a C-corporation will pay only a 21% tax on the same profit attributed to it via form K1. Further distributions by the C-
corporation to the Principal(s), if and when they occur, will be subject to a further 15% and 3.8% tax. However, this tax is not due until such distribution takes place, which can be decades from today, or even never. Even when they do take place, the combined
effective total tax rate will be lower than the immediate tax rate triggered by CSC's pre-conversion structure.
(***) Delaware C-Corporations are subject to an 8.7% tax on all income derived from Delaware, with a number of exceptions such as royalties and capital gains . CSC's corporate members will likely not be subject to this tax since the income they derive from CSC and
its litigation/claims. If on further advice from CSC's Delaware-based CPA's it turns out that this tax applies, CSC's members may either pay it (which will still have a net-positive tax effect in the tax-deferred scenario) or redomesticate in Nevada where the tax is 0%.
(****) Some or all of the Principals of CSC are contemplating moving to Florida when they reach retirement age. This column represents the scenario where the profits from CSC stay in C-Corporations without distribution until that time. Upon moving to Florida, the
Principals may take the distributions, which, even then, will be subject to a lower overall tax rate. As another alternative, the distributions may never take place, and the C-Corporations will pass to the Principals' heirs.
